           Case 19-10260-SDM                               Doc 11     Filed 02/09/19 Entered 02/09/19 15:59:27                       Desc Main
                                                                      Document     Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Johnny Jones
                              Full Name (First, Middle, Last)
 Debtor 2                     Linda G. Jones
 (Spouse, if filing)          Full Name (First, Middle, Last)
 United States Bankruptcy Court for the                          NORTHERN DISTRICT OF MISSISSIPPI                     Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                 19-10260                                                                                have been changed.
 (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17


 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.

                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 53 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay $1,683.50 ( monthly,              semi-monthly,       weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by
the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                                                DIRECT PAY



Joint Debtor shall pay       ( monthly,       semi-monthly,       weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the
court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:

APPENDIX D                                                                      Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 19-10260-SDM                               Doc 11    Filed 02/09/19 Entered 02/09/19 15:59:27                         Desc Main
                                                                       Document     Page 2 of 6
   Debtor                Johnny Jones                                                              Case number        19-10260
                         Linda G. Jones

  2.3            Income tax returns/refunds.

                 Check all that apply
                          Debtor(s) will retain any exempt income tax refunds received during the plan term.

                            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                            return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

                            Debtor(s) will treat income refunds as follows:


  2.4 Additional payments.

        Check one.
                            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


   Part 3:       Treatment of Secured Claims

  3.1            Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

                 Check all that apply.
                   None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

        3.1(a)
            Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C. §
            1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of
            claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.
   1     Mtg pmts to The Money Source
   Beginning April, 2019                @              $627.00          Plan         Direct.     Includes escrow   Yes     No

   1         Mtg arrears to            The Money Source                         Through        March, 2019                                              $2,600.00

   3.1(b)      Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11
               U.S.C. § 1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with
               the proof of claim filed by the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed
               herein.
   Property -NONE- address:
   Mtg pmts to
   Beginning month                           @                              Plan            Direct.          Includes escrow Yes No

   Property -NONE- Mtg arrears to                                             Through      month

   3.1(c)              Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended
                       consistent with the proof of claim filed by the mortgage creditor.

   Creditor: -NONE-                            Approx. amt. due:                                     Int. Rate*:
   Property Address:
   Principal Balance to be paid with interest at the rate above:
   (as stated in Part 2 of the Mortgage Proof of Claim Attachment)
   Portion of claim to be paid without interest: $
   (Equal to Total Debt less Principal Balance)

   Special claim for taxes/insurance: $                        -NONE- /month, beginning                 month .
   (as stated in Part 4 of the Mortgage Proof of Claim Attachment)

* Unless otherwise ordered by the court, the interest rate shall be the curent Till rate in this District
  Insert additional claims as needed.




                                                                               Mississippi Chapter 13 Plan                                       Page 2
  Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-10260-SDM                               Doc 11        Filed 02/09/19 Entered 02/09/19 15:59:27                      Desc Main
                                                                         Document     Page 3 of 6
 Debtor                Johnny Jones                                                                   Case number       19-10260
                       Linda G. Jones

3.2          Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                          Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
                          amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below
                          at the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on
                          or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

 Name of creditor Estimated amount of              Collateral                                  Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #
 First                                      16' x 16' shed
 Heritage                  $2,650.73       ($250.00)                                                   $250.00                     $250.00            6.75%

 Name of creditor                Estimated amount of                        Collateral         Value of collateral   Amount of secured claim Interest rate*
                                 creditor's total claim #
 Meadowbrook                                                         2011 ProStar
 Leasing, LLC                                 $42,000.00             International                  $25,434.00                 $25,434.00             6.75%

 Name of creditor Estimated amount of             Collateral                                   Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #
 OneMain                                   2004 Ford F150: over
 Financial                $12,500.00       185,000 miles                                             $6,165.00                  $6,165.00             6.75%

 Name of creditor Estimated amount of                    Collateral                   Value of collateral Amount of secured claim Interest rate*
                      creditor's total claim #
 Rent A
 Center                              $0.00      55" TV & TV stand                                 $0.00                  $0.00        0.00%
Insert additional claims as needed.
#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:
          Name of creditor                          Collateral                         Amount per month                     Beginning
 -NONE-                                                                                                        month
* Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District
 For vehicles identified in § 3.2: The current mileage is ProStar International: over 719,000 miles; F150: over 185,000 miles

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the
                          claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                          contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

    Name of Creditor                                              Collateral                                             Amount of claim        Interest rate*
 Progressive Leasing           bedroom suite, mattress & box springs                                                        $1,408.00                    6.75%
                               bedroom suite, king size mattress w/ box springs, 2 end
 Snap Finance                  tables & 2 lamps                                                                               $2,000.00                      6.75%
 Rent A Center                 55" HD TV ($150) & TV stand ($50)                                                               $560.00                       6.75%
*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.
Insert additional claims as needed.

                                                                                     Mississippi Chapter 13 Plan                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-10260-SDM                               Doc 11       Filed 02/09/19 Entered 02/09/19 15:59:27                    Desc Main
                                                                        Document     Page 4 of 6
 Debtor                Johnny Jones                                                                 Case number   19-10260
                       Linda G. Jones

3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                    The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                    which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                    security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                    order confirming the plan unless the creditor files an objection on or before the objection deadline announced in Part 9 of the
                    Notice of Chapter 13 Bankruptcy Case (Official Form 309I). Debtor(s) hereby move(s) the court to find the amount of the
                    judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount,
                    if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11
                    U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each
                    lien.
                                                                                                                             Lien identification (county,
                                                                                           Secured
                                                                Lien amount to be                            Type of          court, judgment date, date
   Name of creditor            Property subject to lien                                    amount
                                                                       avoided                                  lien       of lien recording, county, court,
                                                                                          remaining
                                                                                                                                book and page number)
 1st Financial             27" HD TV (really 32", $0                            $000              $0.00 NPMSI             9/25/2018
 Serivces of MS            2nd lien), 12" TV (really                                                       (ucc filed)
                           19", $0, 2nd lien), DVD
                           player ($0, 2nd lien)
 First Heritage            54" Husqavarna                                   $900.00               $0.00 NPMSI             07/20/2018
                           lawnmower ($800),                                                               (ucc filed)
                           weedeater ($25), 55" HD
                           TV ($0, 2nd lien), assorted
                           tool set ($75)
 First Heritage            24" HD TV (really 19" ($30),                       $30.00              $0.00 NPMSI             07/20/2018
                           24" HD TV (really 19" $0,                                                       (ucc filed)
                           2nd lien), 32" HD TV ($0
                           2nd lien)
 Republic Finance, 32" HD TV ($0, 2nd lien),                                  $40.00              $0.00 NPMSI             03/26/2018
 LLC                       19" HD TV ($30), DVD                                                            (ucc filed)
                           player ($10)
 Tower Loan of             See Attachment "A", Part                         $775.00               $0.00 NPMSI             12/12/2018
 Kosciusko                 2-A                                                                             (ucc filed)
 Tower Loan of             55" HD TV ($150), 32" HD                         $350.00               $0.00 NPMSI             08/04/2018
 Kosciusko                 TV ($50), sapphire                                                              (ucc filed)
                           diamond ring ($150)
Insert additional claims as needed.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

            Name of Creditor                                                                              Collateral
 1st Financial Serivces of MS                                        PS2 ($0, belongs to son), VCR ($0, junked), Murray riding mower ($0, junked)
                                                                     PS game w/ games ($0 belongs to son), xbox 360 w/ games ($0 belongs to son),
 First Heritage                                                      ridingmower ($0, belongs to son), desktop w printer ($0 belongs to son)
 Republic Finance, LLC                                               Playstation Gaming System ($0 belongs to son), pushmower ($0 junked)
 Tower Loan of Kosciusko                                             See ATTACHMENT "A", Part 1-B
 Tower Loan of Kosciusko                                             See Attachment "A", Part 2-B

Insert additional claims as needed.



                                                                                   Mississippi Chapter 13 Plan                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 19-10260-SDM                               Doc 11    Filed 02/09/19 Entered 02/09/19 15:59:27                           Desc Main
                                                                     Document     Page 5 of 6
 Debtor                Johnny Jones                                                                   Case number     19-10260
                       Linda G. Jones

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

                  No look fee:          3,600.00

                   Total attorney fee charged:                                            $3,400.00

                   Attorney fee previously paid:                                          $ 500.00

                   Attorney fee to be paid in plan per confirmation order:                $2,900.00

                  Hourly fee: $             . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     Internal Revenue Service            $0.00                                          .
                     Mississippi Dept. of Revenue        $0.00                                          .
                     Other                                                   $0.00                                            .

4.5          Domestic support obligations.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 DUE TO: MDHS - CSE
 POST PETITION OBLIGATION: In the amount of $ 720.00                           per month beginning    February, 2018
 To be paid direct, through payroll deduction (actually deduction from 1099 income), or    through the plan.

 PRE-PETITION ARREARAGE: In the amount of $ 53.00                                     through                                 January, 2018
 which shall be paid in full over the plan term, unless stated otherwise:
 To be paid    direct,     through payroll deduction (actually deduction from 1099 income) , or                     through the plan.


             Insert additional claims as needed.


 Part 5:      Treatment of Nonpriority Unsecured Claims
   5.1       Nonpriority unsecured claims not separately classified.
             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                 0.00 % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

                                                                                 Mississippi Chapter 13 Plan                                      Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-10260-SDM                               Doc 11    Filed 02/09/19 Entered 02/09/19 15:59:27                 Desc Main
                                                                     Document     Page 6 of 6
 Debtor                Johnny Jones                                                                Case number   19-10260
                       Linda G. Jones


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.

 X     /s/ Johnny Jones                                                       X      /s/ Linda G. Jones
       Johnny Jones                                                                  Linda G. Jones
       Signature of Debtor 1                                                         Signature of Debtor 2

       Executed on            February 9, 2019                                       Executed on      February 9, 2019

       3116 Hwy 12                                                            3116 Hwy 12
       Address                                                                Address
       Sallis MS 39160-0000                                                   Sallis MS 39160-0000
       City, State, and Zip Code                                              City, State, and Zip Code

       Telephone Number                                                       Telephone Number


 X     /s/ Robert Gambrell                                                    Date     February 9, 2019
       Robert Gambrell 4409
       Signature of Attorney for Debtor(s)
       101 Ricky D Britt Sr Blvd, Ste 3
       Oxford, MS 38655-4236
       Address, City, State, and Zip Code
       662-281-8800                                                           4409 MS
       Telephone Number                                                       MS Bar Number
       rg@ms-bankruptcy.com
       Email Address




                                                                             Mississippi Chapter 13 Plan                                Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
